Citation Nr: 0022110	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-01 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
meniscectomy, left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of meniscectomy, left knee.

3.  Entitlement to service connection for depression and 
substance abuse, to include as secondary to service-connected 
residuals of meniscectomy, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In a statement dated in March 2000, the veteran requested 
that the RO consider a claim for service connection for 
hemorrhoids.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of meniscectomy, left knee, are 
manifested by slight instability, tenderness, painful motion, 
and varus alignment.

3.  The veteran's residuals of meniscectomy, left knee, are 
also manifested by degenerative arthritis with painful 
movement.

4.  There is no competent medical evidence relating the 
veteran's right knee disability to any incident of active 
service, including his service-connected left knee 
disability.

5.  There is no competent medical evidence relating the 
veteran's depression and substance abuse to any incident of 
active service, including his service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of meniscectomy, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria the assignment of a separate 10 percent 
rating for degenerative arthritis of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 (1999).

3.  The claim of entitlement to service connection for a 
right knee disability, to include as secondary to service-
connected residuals of meniscectomy, left knee, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
depression and substance abuse, to include as secondary to 
service-connected residuals of meniscectomy, left knee, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  In this regard, the Board notes that the VA 
orthopedic records referred to by the veteran at his April 
2000 personal hearing appear to have been already obtained by 
the RO.  Therefore, no further assistance to the veteran with 
the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

The record shows that the RO originally granted service 
connection for a left knee injury, status post left lateral 
meniscectomy, in a February 1986 rating decision and assigned 
a noncompensable evaluation effective from July 1985.  The 
assigned evaluation was subsequently increased to 10 percent 
effective from July 1985 and 20 percent effective from April 
1996.  Subsequent rating decisions have confirmed and 
continued the 20 percent schedular evaluation.

In January 1998, during a hospitalization for detoxification, 
the veteran complained of left knee swelling, instability, 
and pain.  He wore a knee brace.  The knee exhibited general 
laxity without deep tendon reflex drawer sign, and no 
definite effusion.  VA hospital records show that the veteran 
was admitted for polysubstance abuse from February to July 
1998.  Upon admission, the veteran reported left knee pain 
and wore a knee brace.  Physical examination found no 
ligamental instability, intact pulses and reflexes, and 
normal gait and station.  A February 1998 left knee x-ray 
revealed mild degenerative changes and osteochondral 
fragments in the joint spaces.  The following month, the 
veteran complained of pain, swelling, and popping of the 
knee.  Physical examination found varus deformity, full range 
of motion, crepitus on motion, laxity to the medial 
collateral ligament, tenderness over the joint lines, and 
increased Lachman's test.  In April 1998, no effusion or 
instability was found but mild bilateral varus and positive 
McMurray's were present.  The x-rays showed medial joint line 
narrowing and mild osteoarthritis.  The veteran was assessed 
with status post left knee medial meniscectomies with mild 
osteoarthritis and varus deformity.

In June 1998, the veteran continued to complain of left knee 
pain, especially after prolonged sitting, standing, and 
walking.  Physical examination found no tenderness or 
instability, range of motion to 130 degrees, negative 
Lachman's and Drawer, full strength, and varus deformity.  An 
MRI revealed pronounced degeneration and maceration of the 
medial meniscus with associated degenerative tear along the 
posterior and mid one-third portions; pronounced 
osteoarthritic change of the lateral knee compartment 
resulting in fascial thickening and bowing of the medial 
collateral ligament; a small area of nondetached 
osteochondritis dissecans along the lateral femoral condyle 
and prominent degenerative subarticular cyst along the tibial 
plateau; suspect small loose bodies within the knee joint; 
and small joint effusion.  In July 1998, degenerative change 
of the left knee with joint space narrowing and osteophyte 
formation was noted.

During an October 1998 VA examination, the veteran reported 
pain and instability of the left knee since the 1990 
arthroscopic surgery.  He complained of pain, throbbing, 
instability, weakness, locking, popping, and giving out of 
the knee.  He exhibited a slow, deliberate gait and wore an 
elastic support on the left knee.  Physical examination 
showed varus deformity, extension to 5 degrees, flexion to 
135, crepitus on motion, normal ligaments, and no pain to 
patellar pressure.  An x-ray revealed moderate medial 
compartment degenerative joint disease and moderate 
patellofemoral compartment degenerative joint disease.  There 
was genu varus deformity.  The examiner commented that the 
veteran had progressive arthritis of the left knee.

VA orthopedic clinic notes show that the veteran reported 
constant pain, buckling, and locking of the left knee in 
September 1999.  He had recently twisted the left knee and 
had pain over the medial joint line.  It was noted that a 
previous MRI had shown tricompartmental osteoarthritis.  
Physical examination found bilateral varus alignment and mild 
instability, more on the left.  Tenderness was present over 
the left medial joint line.  The veteran returned two hours 
after this appointment and requested Tylenol #4, Percocet, 
and Darvon.  He received Darvon.  The following month, he 
complained of knee pain and requested a refill of pain 
medication.

In November 1999, physical examination showed a mild 
bilateral limp with varus alignment, more on the left, and 
mild medial lateral instability.  There was no fusion or 
joint line tenderness, and a full range of motion.  The 
veteran was believed to be a possible candidate for a left 
proximal tibial osteotomy.  An orthopedic clinic note in 
January 2000 observed that the veteran had never been seen by 
the pain management center but that he had been acquiring 
pain medication from various sources.  Physical examination 
showed varus alignment of the left knee with lateral thrust 
with weightbearing.  The left knee exhibited a full range of 
motion and there was no effusion.  The physician stated that 
a total knee replacement arthroscopy was needed for the left 
knee, but was not appropriate due to the veteran's age and 
drug dependence.  It was noted that the veteran had presented 
to the clinic earlier in the month with complaints of knee 
pain and requested a refill of Darvocet.  The veteran had 
claimed that his Darvocet was stolen or not received on 
various occasions.

A January 2000 VA orthopedic clinic examination revealed 
varus alignment of the left knee with lateral thrust with 
weightbearing.  There was no effusion in the knee and mild 
mediolateral instability was noted.  There was full range of 
motion.  The left knee was somewhat tender over the medial 
joint line n the right.  The examiner also noted that a MRI 
scan demonstrated tricompartmental involvement of right knee 
and recent symptoms in the medial compartment of the left 
knee.  The examiner commented that total knee replacement 
arthroplasty would probably be necessary to deal with the 
disease in the veteran's left knee, but also noted that the 
procedure was not appropriate in what appeared to be a drug 
dependent, very young individual.  He was to refer the 
veteran for a non-VA consultation in order to address the 
veteran's concerns regarding purportedly conflicting 
information from VA and non-VA medical care professionals.  

The veteran appeared at a hearing before the undersigned 
Board Member in April 2000.  He testified that he used a cane 
daily and wore a knee brace at all times.  He had instability 
of the left knee and had fallen numerous times.  He 
experienced constant pain and had very little motion of the 
knee.  The knee swelled once or twice per month and was 
aggravated by prolonged standing and sitting.  He also now 
had arthritis of the knee.  He received regular orthopedic 
treatment and his doctor had recommended surgery.  He could 
no longer work as a mail carrier because of his knee.  He 
could not perform a desk job because he had a second grade 
education and attention deficit disorder.

The veteran's left knee disability has been assigned a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Under this Diagnostic Code, 
moderate recurrent subluxation or lateral instability of the 
knee is rated at 20 percent and severe recurrent subluxation 
or lateral instability of the knee is rated at 30 percent.  
If a veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also x-ray 
evidence of arthritis and limited or painful motion, a 
separate rating is available under Diagnostic Code 5003 or 
5010.  See VAOPGCPREC 9-98, Fed. Reg. 63 (1998).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (1999), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (38 C.F.R. § 
4.40 does not require a separate rating for pain, but the 
impact of pain must be considered in making a rating 
determination).

Based upon the aforementioned evidence, the Board finds that 
the preponderance of the evidence is against the assignment 
of the next higher evaluation.  Examinations of the veteran's 
left knee have shown an essentially full range of motion, 
slight instability, tenderness, and varus alignment.  The 
veteran has testified to constant pain and to more severe 
instability.  Considering the medical evidence in conjunction 
with the subjective complaints, the Board finds that the 
veteran's overall disability picture can be characterized as 
no more than moderate.

The Board has considered the application of alternative 
Diagnostic Codes as well as the functional loss caused by 
pain and instability.  However, alternative rating criteria 
based on ankylosis, limitation of motion, removal of 
cartilage, or impairment of the tibia or fibula do not afford 
a basis for the assignment of more than a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5260, 5261, 5262, 5263 (1999).  In addition, no 
higher evaluation is shown to be warranted due to functional 
loss, as the veteran has full range of motion of the knee and 
has shown no impairment of daily functioning beyond that 
contemplated by the rating schedule.

Nevertheless, the Board finds that, as there is radiographic 
evidence of degenerative changes of the left knee, as well as 
painful motion, the criteria for a separate 10 percent 
evaluation for arthritis of the knee have been met.  See 
VAOPGCPREC 9-98, Fed. Reg. 63 (1998).  Accordingly, the 
appeal for an increased evaluation must be denied but a 
separate 10 percent rating is assignable for arthritic 
involvement of the left knee.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his left 
knee disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The veteran has claimed that he can no 
longer work as a postman or at any other occupation; however, 
he has provided no evidence in support of that contention.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


II.  Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as arthritis, manifested themselves 
to a degree of ten percent within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A. Right Knee

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to the right knee.  In 
addition, VA examinations of November 1986, June 1991, and 
February 1997 made no findings related to the right knee.  An 
October 1990 x-ray showed no abnormality of the right knee.  
VA outpatient records of April and July 1998 report the 
presence of mild varus deformity.

During an October 1998 VA examination, the veteran reported 
that he injured his right knee in service and that it had 
recently become more symptomatic.  Examination of the right 
knee showed full range of motion, no effusion, normal 
ligaments, and no pain to patellar pressure.  The radiology 
report was also normal. The veteran was diagnosed with 
chronic right knee sprain with normal examination and x-ray.  
The examiner opined that the left knee disability had not 
produced the right; rather, the right knee, by history, was 
originally injured in 1982.

VA outpatient records from September and November 1999 noted 
varus alignment, mild instability, and full range of motion 
of both knees.  In January 2000, mild mediolateral 
instability and tenderness over the medial joint line on the 
right were observed.

At his personal hearing before the undersigned Board Member, 
the veteran testified that he first had problems with the 
right knee two years previously.  He now had pain and 
swelling of the right knee, although not as severe as the 
left knee.  He believed that he compensated for the left knee 
with the right leg.  He claimed that his doctor had indicated 
that the right knee problems were a result of the left knee 
disability.

In summary, the Board finds that the veteran has failed to 
submit a well-grounded claim of entitlement to service 
connection for a right knee disability.  The evidence of 
record contains no competent medical opinion relating the 
claimed right knee disability to any incident of active 
service, including the service-connected left knee injury.  
In fact, the only medical opinion of record finds that the 
right knee disability is not related to the left knee.  The 
Board acknowledges that the veteran believes that his left 
knee has caused his right knee disability.  However, evidence 
of a medical nexus may not be provided by a layperson.  
Brewer v. West, 11 Vet. App. 228, 234 (1998).  To the extent 
that the veteran is able to obtain a medical statement 
supporting his contentions regarding the purported 
relationship of the veteran's knee disorders, such may be 
submitted to the RO for consideration.  Based on the 
foregoing, however, the benefit sought on appeal must be 
denied.

B. Depression and Substance Abuse

Initially, the Board observes that the Court, in Barela v. 
West, 11 Vet. App. 280 (1998), held that "Section 1110 [38 
U.S.C.A. § 1110], by its terms, prohibits only the payment of 
"compensation" for disability due to alcohol and drug abuse; 
it does not bar an award of service connection."  Further, an 
opinion of the Acting General Counsel of the VA stated, in 
pertinent part, that "for purposes of all VA benefits other 
than disability compensation, the amendments made by section 
8052 do not preclude eligibility [for service connection] 
based on a disability or death resulting from such a 
disability [resulting from alcohol or drug abuse], 
secondarily service connected under 38 C.F.R. § 3.310(a) as 
proximately due to or the result of a service-connected 
disease or injury.  VAOPGCPREC 2-98.

Thus, the Court and the VA General Counsel have interpreted 
38 U.S.C.A. § 1110, as amended, as permitting a grant of 
service connection for drug and alcohol abuse which is 
secondary to a service-connected disability, even though 
monetary compensation may not be paid for that substance 
abuse disability.  Therefore, the Board will proceed to 
determine whether the veteran's substance abuse is related to 
his left knee injury.

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to depression or substance 
abuse.  VA outpatient records from October 1990 show that the 
veteran underwent a drug and alcohol screening and was 
accepted into rehabilitation.  He continued with drug and 
alcohol treatment until March 1991, when he was discharged 
due to possible relapse.

In December 1994, the veteran was admitted to the VA Medical 
Center for drug and alcohol rehabilitation until January 
1995.  In December 1997, the veteran was readmitted for 
detoxification with diagnoses of alcohol and cocaine 
dependence, and dysthymic disorder.  He reported a recent 
separation from his wife that caused him to feel depressed 
and suicidal.  It was noted that the veteran had six prior 
admissions to that facility since 1990.  The veteran was 
readmitted in January 1998 due to recent alcohol, cocaine, 
and heroin abuse.  In March 1998, the veteran reported mild, 
infrequent auditory hallucinations.  He was diagnosed with a 
history of severe polysubstance abuse and rule out organic 
hallucinosis syndrome.  The veteran was admitted due to 
polysubstance abuse from February to July 1998.  
Psychological testing diagnosed him with organic hallucinosis 
syndrome, as well as cocaine and alcohol dependence, and 
dysthymic disorder.

In October 1998, during a VA examination, the veteran 
complained of depressive symptomatology and mood instability.  
He admitted having several criminal charges and convictions, 
as well as a significant substance abuse history.  He 
believed that he had problems obtaining employment because of 
his criminal conviction and because of his depressive 
symptomatology.  Upon examination, the veteran was alert and 
oriented, with normal motor movements, speech, memory, 
thought process, concentration, and intelligence.  His affect 
was full and his mood was euthymic.  He reported that his 
energy level and appetite fluctuated and that he had some 
initial insomnia due to worrying.  He also experienced 
suicidal and homicidal thoughts without a plan.

Diagnoses included mood disorder with symptoms of dysthymia 
and occasional major depressive symptoms, intermittent 
explosive episodes, and polysubstance dependence.  
Significant antisocial personality traits were noted.  The 
examiner opined that the veteran's mood disorder failed to 
meet the criteria for either recurrent major depression or 
dysthymia due to its rapid fluctuation and short duration.  
Pathological personality traits played a significant role in 
the veteran's disorder.  The examiner believed that the 
history of polysubstance abuse was significant and may be 
used to medicate the veteran's dysphoric symptoms.  In short, 
his mood disorder and personality pathology were at the root 
of his polysubstance dependency.  The examiner noted that the 
veteran's physical discomfort from his left knee injury was a 
minor aggravation and the veteran admitted to the same 
depressive symptoms before his injury.

VA outpatient and hospital reports from February 1999 to 
February 2000 show that the veteran continued to receive 
treatment and medication for depression.  During his hearing 
before the undersigned Board Member in April 2000, the 
veteran testified that his depression was due to worrying 
about his physical condition and that he became dependent on 
narcotics because of his knee pain.  He claimed that he had 
no problems with substance abuse or depression prior to his 
physical injuries.

Based upon the evidence of record, the Board finds that the 
veteran has failed to submit well-grounded claims of 
entitlement to service connection for substance abuse or 
depression.  No competent medical evidence has related either 
disability to any incident of active service, including the 
service-connected left knee injury.  Rather, the VA examiner 
found that the veteran may resort to substance abuse due to 
his depressive symptoms and personality traits.  However, 
neither the substance abuse or the depression was related to 
the left knee injury.  As aforementioned, the Board cannot 
rely on solely the veteran's statements to establish a 
medical nexus, and should the veteran obtain competent 
medical nexus evidence, he may submit such evidence to the RO 
for consideration.  Therefore, the benefit sought on appeal 
must be denied.



ORDER

An evaluation in excess of 20 percent for residuals of 
meniscectomy, left knee, is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent evaluation is granted for 
degenerative arthritis of the left knee.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for depression and substance abuse is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

